                   Case 20-11947-MFW               Doc 4       Filed 08/16/20         Page 1 of 40




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
                                                            )
    In re:                                                  ) Chapter 11
                                                            )
    CHAPARRAL ENERGY, INC., et al.,1                        ) Case No. 20-_____ (___)
                                                            )
                              Debtors.                      ) (Joint Administration Requested)
                                                            )

        MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
        AUTHORIZING DEBTORS TO (A) PAY THEIR PREPETITION INSURANCE
        OBLIGATIONS, (B) PAY THEIR PREPETITION BONDING OBLIGATIONS,
          (C) MAINTAIN THEIR POSTPETITION INSURANCE COVERAGE, AND
      (D) MAINTAIN THEIR BONDING PROGRAM, (II) AUTHORIZING FINANCIAL
           INSTITUTIONS TO HONOR AND PROCESS RELATED CHECKS AND
                 TRANSFERS, AND (III) GRANTING RELATED RELIEF

             Chaparral Energy, Inc. and its subsidiaries that are debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”), hereby

move (this “Motion”) for entry of interim and final orders, substantially in the forms attached

hereto as Exhibit A and Exhibit B (respectively, the “Interim Order” and the “Final Order”),

granting the relief described below. In support thereof, the Debtors refer to the contemporaneously

filed Declaration of Charles Duginski in Support of Chapter 11 Petitions and First Day Pleadings

(the “First Day Declaration”) and further represent as follows:




1
     The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors have
     the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C. (1817);
     CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656); Chaparral Energy,
     Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968); Chaparral Real Estate,
     L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750); Chestnut Energy, L.L.C.
     (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and Trabajo Energy, L.L.C.
     (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK 73114.
              Case 20-11947-MFW           Doc 4       Filed 08/16/20   Page 2 of 40




                                        JURISDICTION

               1.      The United States Bankruptcy Court for the District of Delaware

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2). Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

the Debtors consent to the entry of a final order by the Court in connection with this Motion to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments consistent with Article III of the United States Constitution.

               2.      Venue of the Chapter 11 Cases and related proceedings is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409.

               3.      The statutory predicates for the relief requested herein are sections 105(a)

and 363(b) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”),

Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Local Rule 9013-1(m).

                                        BACKGROUND

               4.      On August 16, 2020 (the “Petition Date”), the Debtors filed voluntary

petitions in this Court commencing the Chapter 11 Cases. The Debtors continue to manage and

operate their businesses as debtors in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been requested in the Chapter 11 Cases and no

committees have yet been appointed.

               5.      The Debtors commenced the Chapter 11 Cases to implement their

comprehensive, prepackaged plan of reorganization (the “Plan”). The Plan is the result of

                                                  2
               Case 20-11947-MFW          Doc 4       Filed 08/16/20    Page 3 of 40




extensive negotiations between the Debtors, their revolving lenders, and their unsecured

noteholders, who have agreed on a comprehensive balance sheet restructuring that will reduce the

Debtors’ debt burden and increase liquidity. Holders of more than 75% of the Debtors’ outstanding

revolving loans and more than 75% of the Debtors’ outstanding unsecured notes have documented

their support for the Plan and the Chapter 11 Cases by executing a restructuring support agreement

prior to the Petition Date. Under the Plan, the Debtors will equitize all of their approximately $300

million of unsecured notes, eliminating a significant portion of their prepetition debt, and convert

the revolving loans into an exit facility. Importantly, the Plan contemplates that allowed general

unsecured claims will remain unimpaired and be paid in full or “ride through” the Chapter 11

Cases.

               6.      Additional information about the Debtors, including their business

operations, their capital structure and prepetition indebtedness, and the events leading to the filing

of the Chapter 11 Cases, is set forth in detail in the First Day Declaration, which is incorporated

herein by reference.

                                     RELIEF REQUESTED

               7.      By this Motion, pursuant to sections 105(a) and 363(b) of the Bankruptcy

Code and Bankruptcy Rule 6003, the Debtors request entry of an order (I) authorizing, but not

directing, the Debtors to (a) continue to administer the Insurance Policies and pay all Prepetition

Insurance Obligations and pay all Prepetition Bonding Obligations (each as defined below), to the

extent the Debtors determine in their absolute discretion that such payments are necessary or

appropriate; (b) in the ordinary course of business, pay all Postpetition Insurance Obligations and

Postpetition Bonding Obligations (each as defined below), as such payments become due; and (c)

revise, extend, supplement, or change the Debtors’ insurance coverage or purchase new,

supplemental, or replacement surety bonds as needed in the ordinary course of business; (II)

                                                  3
               Case 20-11947-MFW             Doc 4       Filed 08/16/20   Page 4 of 40




authorizing financial institutions to honor and process related checks and transfers; and (III)

granting related relief.

                8.         While the Debtors do not believe Court approval is required to maintain

their existing Insurance Policies and Bonding Program (each as defined below) or to amend,

extend, or renew the Insurance Policies or the Bonding Program in the ordinary course of business,

out of an abundance of caution, the Debtors request entry of an order authorizing them to take such

actions and to pay their Insurance Obligations and their Bonding Obligations (each as defined

below) where necessary to maintain their Insurance Policies and Bonding Program.

                9.         Finally, the Debtors request that the Court authorize the Debtors’ banks and

financial institutions to receive, process, honor, pay, and, if necessary, reissue all prepetition and

postpetition checks, including prepetition checks that the Debtors reissue postpetition, and fund

transfers on account of the Insurance Obligations or the Bonding Obligations and authorize the

Debtors’ banks and financial institutions to rely on the representations of the Debtors as to which

checks and fund transfers should be honored and paid in respect of the Insurance Obligations or

the Bonding Obligations, provided that sufficient funds are on deposit in the applicable accounts

to cover such payments.

                           THE DEBTORS’ INSURANCE OBLIGATIONS

                10.        In the ordinary course of the Debtors’ businesses, the Debtors maintain

certain insurance policies that are administered by multiple third-party insurance carriers

(the “Insurance Carriers”), which provide coverage for, among other things, commercial general

liability, umbrella and excess liability, an energy package including control of well and property




                                                     4
                 Case 20-11947-MFW               Doc 4       Filed 08/16/20       Page 5 of 40




and equipment, pollution legal liability, workers’ compensation2 including employer’s liability,

employment practices liability, foreign liability, automobile liability, directors’ and officers’

liability, excess directors’ and officers’ liability, cyber liability, fiduciary liability, commercial

crime liability, and an ERISA bond (collectively, the “Insurance Policies”). A detailed list of the

Insurance Policies that are currently held by the Debtors is attached hereto as Exhibit C. The

Insurance Policies are essential to the preservation of the Debtors’ businesses, property, and assets,

and, in some cases, such coverage is required by various federal and state laws and regulations, as

well as the terms of the Debtors’ various commercial contracts.

                  11.      The Debtors obtain their Insurance Policies through Houston Series of

Lockton Companies, LLC (together with its affiliates, “Lockton” or the “Broker”), pursuant to

that certain Fee for Services Agreement between the Debtors and Lockton, dated as of May 8,

2020 (the “Lockton Contract”). Among other things, Lockton assists the Debtors in obtaining

comprehensive insurance coverage and providing related services. Lockton also assists with the

procurement and negotiation of the Insurance Policies, enabling the Debtors to obtain the

Insurance Policies on advantageous terms and at competitive rates. Should Lockton terminate the

Lockton Contract, the Debtors would have to seek out their own insurance policies or find a new

broker, potentially at greater expense, to assist the Debtors in obtaining comprehensive insurance

coverage and providing related services. Accordingly, the continued employment of Lockton as

the Debtors’ broker allows the Debtors to obtain the insurance coverage necessary to operate their


2
    The Debtors have separately sought authorization to honor their obligations under their workers’ compensation
    programs (including making prepetition payments associated with insurance premiums) as part of the
    contemporaneously filed Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
    (A) Pay Prepetition Workforce Obligations, (B) Continue Workforce Programs and Pay Related Administrative
    Obligations, and (C) Pay Withholding and Payroll Related Taxes, (II) Authorizing Financial Institutions to Honor
    and Process Related Checks and Fund Transfers, and (III) Granting Related Relief. The Debtors, however, have
    additionally included hereunder reference to workers’ compensation insurance and the attendant premiums
    associated with such coverage for the sake of completeness.


                                                         5
              Case 20-11947-MFW          Doc 4       Filed 08/16/20   Page 6 of 40




businesses in a reasonable and prudent manner and to realize savings in the procurement of such

policies.

               12.    Maintenance of insurance coverage under the various Insurance Policies on

an uninterrupted basis is essential to the continued operation of the Debtors’ businesses and is

required under the United States Trustee’s Operating Guidelines for Chapter 11 Cases

(the “Operating Guidelines”), the federal laws and regulations applicable to the Debtors’

businesses, the laws of the various states in which the Debtors operate, and the Debtors’ various

contractual commitments. Thus, the Debtors submit that they should be authorized to continue to

pay all postpetition premiums, taxes, charges, fees, and other obligations (including the fees and

commissions due to the Broker) relating to the Insurance Policies, and any other additional,

revised, or supplemental Insurance Policies or programs obtained by the Debtors

(the “Postpetition Insurance Obligations”) as such obligations come due in the ordinary course

of the Debtors’ businesses.

               13.    The Debtors request authorization to pay all prepetition premiums, taxes,

charges, fees, deductibles, and other obligations owed under or with respect thereto (including the

fees and commissions due to the Broker) (the “Prepetition Insurance Obligations” and, together

with the Postpetition Insurance Obligations, the “Insurance Obligations”) to the extent that the

Debtors determine, in their sole discretion, that such payment is necessary to avoid cancellation,

default, alteration, assignment, attachment, lapse, or any form of impairment to the coverage,

benefits, or proceeds provided under the Insurance Policies, and to maintain good relationships

with the various Insurance Carriers and the Broker.          The Debtors’ maintenance of their

relationships with the Insurance Carriers and the Broker is critical to ensuring the continued

availability of insurance coverage and reasonable pricing of such coverage for future policy



                                                 6
              Case 20-11947-MFW          Doc 4       Filed 08/16/20   Page 7 of 40




periods. The Debtors additionally request, out of an abundance of caution, authority to renew or

replace the Insurance Policies as they may expire or lapse in the ordinary course.

               14.    The Debtors will need to continue their insurance coverage throughout the

duration of these Chapter 11 Cases. The Debtors respectfully submit that the maintenance of their

existing Insurance Policies falls squarely within their ordinary course of business and have only

sought relief within this Motion out of an abundance of caution. To reduce both the administrative

burden on these Chapter 11 Cases and the expense of operating as debtors in possession, the

Debtors request authorization to maintain, amend, extend, or renew the Insurance Policies, as

necessary, in the ordinary course of business.

               15.    While the Debtors are unable to estimate expenses related to the Insurance

Obligations going forward, as renewal negotiations are ongoing, the Debtors paid a total amount

of $9,032,000 in annual premiums and payments associated with all Insurance Policies in the 12

months ending July 31, 2020. The Debtors’ Insurance Policies renew at various times throughout

each year. The Debtors pay all of the annual premiums due for each of the policies at the beginning

of each particular policy period with the exception of a “control of well” policy and workers’

compensation policy. For the Debtors’ control of well policy, the Debtors initially pay a deposit

based on planned drilling and thereafter pay additional premium fees as adjusted based on actual

drilling on a quarterly basis. For the Debtors’ workers’ compensation policy, the Debtors pay a

premium based on estimated costs and thereafter pay additional premium fees or are refunded

premium fees as adjusted based on an audit of actual activity during the policy period. The next

scheduled audit for the Debtors’ workers’ compensation policy is in October 2020, and the Debtors

may be required to pay additional premiums based on actual activity during the workers’

compensation policy period.



                                                 7
                 Case 20-11947-MFW               Doc 4        Filed 08/16/20      Page 8 of 40




                  16.      The Debtors are not aware of any pending requests for payment under the

Insurance Policies. However, in the event that a request for payment of amounts attributable to

the period prior to the Petition Date is outstanding or is received by the Debtors in accordance with

the Insurance Policies, the Debtors request authority to pay such prepetition amounts in their sole

discretion.

                  17.      Moreover, the Debtors believe that it is in the best interests of their creditors

and estates to continue their business relationship with the Broker. As noted above, the Debtors

believe that all payments due and owing to the Broker have been paid in full and the Debtors are

not aware of any pending requests for payment under the Lockton Contract.

                               THE DEBTORS’ BONDING PROGRAM

                  18.      In the ordinary course of business, the Debtors are required by certain

applicable statutes, rules, and regulations to maintain a bonding program, pursuant to which the

Debtors provide surety bonds to certain third parties to secure the Debtors’ payment or

performance of certain obligations (or post cash collateral directly to cover such obligations), often

to governmental units or other public agencies (the “Bonding Program”). The Bonding Program

covers a range of obligations, including, among other things, (a) excess weight and other highway

street permits; (b) taxes; (c) conservation and environmental obligations; and (d) utilities (the

“Covered Obligations”). A detailed list of the surety bonds that are currently maintained by the

Debtors is attached hereto as Exhibit D.3 The Bonding Program provides coverage that is typical

in scope and amount for businesses within the Debtors’ industry. The Debtors typically obtain

their surety bonds through Lockton.



3
    The Debtors request authority to honor obligations and renew all surety bonds, as applicable, notwithstanding any
    failure of the Debtors to include a particular surety bond on Exhibit D.


                                                          8
               Case 20-11947-MFW          Doc 4       Filed 08/16/20    Page 9 of 40




               19.     Statutes or ordinances often require the Debtors to post surety bonds or cash

collateral to secure the Covered Obligations. For example, an operator of a well must obtain a

surety bond in favor of the Bureau of Land Management prior to commencing drilling on oil and

gas leases on federally owned lands. See 43 C.F.R. § 3104.1 (2009). The Debtors obtained and

paid a blanket surety bond in favor of the Bureau of Indian Affairs in connection with drilling

operations on certain tribal lands covering all existing wells operated as well as new wells drilled.

Additionally, in April 2020, the Debtors posted an additional $450,000 in favor of the Oklahoma

Tax Commission as a result of increased bonding requirements. By this Motion, the Debtors seek

to (a) continue to pay any obligations owed to the Surety Issuer (as defined below) that accrued

but remain unpaid as of the Petition Date, and any fees and other obligations associated therewith

(including the fees and commissions due to the Broker) (the “Prepetition Bonding Obligations”);

(b) in the ordinary course of business, pay all postpetition premiums, taxes, charges, fees, and other

obligations (including the fees and commissions due to Lockton) relating to the Bonding Program

as such payments become due (the “Postpetition Bonding Obligations” and, together with the

Prepetition Bonding Obligations and the Surety Indemnity Obligations, the “Bonding

Obligations”); and (c) purchase new, supplemental, or replacement surety bonds in the ordinary

course of business.

               20.     The issuance of a surety bond shifts the risk of the Debtors’ nonperformance

or nonpayment of their obligations covered by the surety bond from the beneficiary of the surety

to the surety. If the Debtors fail to pay Covered Obligations, the applicable surety will pay the

Debtors’ obligations up to a specified amount. Unlike an insurance policy, if a surety incurs a loss

on a surety bond, the surety is entitled to recover the full amount of that loss from the Debtors.

The Debtors are party to an indemnity agreement with US Specialty Insurance Company



                                                  9
              Case 20-11947-MFW          Doc 4     Filed 08/16/20      Page 10 of 40




(the “Surety Issuer”) that sets forth the surety’s rights to recover from the Debtors (collectively,

the “Surety Indemnity Agreement”). Under each Surety Indemnity Agreement, the Debtors

agree to indemnify the surety from any loss, cost, or expense that the surety may incur on account

of the issuance of any surety bonds on behalf of the Debtors. Each Surety Indemnity Agreement

also permits the surety to request collateral security from the Debtors from time to time in

connection with the Surety Indemnity Agreements.

               21.     The success of the Debtors’ efforts to operate effectively and efficiently will

depend on the maintenance of the Bonding Program on an uninterrupted basis. No feasible

alternative to maintaining the Bonding Program exists.

               22.     As of the Petition Date, the Debtors’ outstanding surety bonds were issued

by one surety: the Surety Issuer (30 surety bonds totaling approximately $) (collectively,

the “Sureties”). The Debtors currently have pending requests of $11,250 from Lockton for

payment under the Bonding Program, which the Debtors intend to pay during the first 45 days of

these Chapter 11 Cases.

               23.     The Debtors’ outstanding surety bonds secure their performance and

obligations in the following general categories and for the following approximate amounts:

 Number of                             Nature of Bond                               Approximate
  Bonds                                                                              Aggregate
                                                                                    Bond Amount
              Excess Weight and Other Highway and Street Permits                         $
             Conservation and Environmental Bonds / Reclamation Bonds                  $
              Tax Bonds                                                                   $
     0        Total                                                                     $123

               24.     The premiums for the surety bonds are generally determined on an annual

basis and are paid by the Debtors when the bonds are issued and annually upon renewal. The total

amount estimated to be paid in annual premiums and payments associated with all of the surety

                                                 10
              Case 20-11947-MFW          Doc 4    Filed 08/16/20     Page 11 of 40




bonds at their renewal date is approximately $43,000. As of the Petition Date, the Debtors estimate

that all premium payments due and owing under the Bonding Policy have been paid in full and the

Debtors are not aware of any pending requests for payment by the Sureties. However, in the event

that a request for payment of amounts attributable to the period prior to the Petition Date is

outstanding or is received by the Debtors in accordance with the surety bonds, the Debtors request

authority to pay such prepetition amounts as they deem necessary.

               25.     To continue their business operations, the Debtors must be able to provide

financial assurances to federal and state governments, regulatory agencies, and other third parties.

This in turn requires the Debtors to maintain the existing Bonding Program, including paying the

Bonding Obligations as they come due, providing the sureties with collateral when requested, as

well as renewing or potentially acquiring additional bonding capacity as needed in the ordinary

course of their businesses, requesting releases from obsolete bonding obligations, and executing

other agreements in connection with the Bonding Program.

               26.     The Debtors therefore request that they be authorized to maintain the

Bonding Program in the same manner as maintained prepetition to: (a) pay any Prepetition

Bonding Obligations; (b) continue to make all payments for Postpetition Bonding Obligations; and

(c) revise, extend, supplement, or change the Bonding Program as needed, including through the

issuance of new surety bonds.

                             BASIS FOR RELIEF REQUESTED

A.     Payment of the Insurance Obligations and Renewal of the Insurance Policies Is
       Necessary to Comply with Applicable Law and the Operating Guidelines

               27.     Maintenance of insurance coverage under the various Insurance Policies is

essential to the continued operation of the Debtors’ businesses and is required under the Operating

Guidelines, the federal laws and regulations applicable to the Debtors’ business, the laws of the


                                                 11
              Case 20-11947-MFW          Doc 4     Filed 08/16/20     Page 12 of 40




various states in which the Debtors operate, and the Debtors’ various contractual commitments.

See Operating Guidelines Sec. 6 (requiring maintenance of appropriate insurance coverage).

               28.     The Debtors believe that the ordinary course maintenance of their necessary

insurance coverage, including paying all Insurance Obligations, satisfying all postpetition

commitments to the Insurance Carriers, renewing the Insurance Policies, or entering into new

insurance arrangements, without further order of the Court, is necessary and essential to the

Debtors’ achievement of their chapter 11 objectives, especially where, as here, the Debtors’ failure

to take all actions necessary to honor their obligations to and preserve their relationships with the

Insurance Carriers could have disastrous consequences for the Debtors’ estates.

               29.     The Debtors do not believe that there are any accrued and unpaid amounts

owed to the Broker as of the Petition Date. Nevertheless, insofar as the employment of the Broker

is necessary for the ordinary course maintenance of the Insurance Policies in the most efficient,

cost-effective manner (and has the additional benefit of positioning the Debtors to obtain the most

competitive rates and high-quality service from the Broker in connection with any renewals of the

Insurance Policies), the Debtors believe that, out of an abundance of caution, they should be

authorized to continue to pay, as they come due, any broker’s fees or other amounts owed to the

Broker under the Lockton Agreement.

B.     Section 105 of the Bankruptcy Code and the Doctrine of Necessity Support Payment
       of the Insurance Obligations and the Bonding Obligations

               30.     The proposed payments of the Insurance Obligations and the Bonding

Obligations are necessary and appropriate pursuant to section 105 of the Bankruptcy Code and

under the “doctrine of necessity.” Section 105 authorizes this Court “to issue any order ...

necessary or appropriate to carry out the provisions” of the Bankruptcy Code. 11 U.S.C. § 105.

The doctrine of necessity is a well-settled doctrine in this jurisdiction that permits a bankruptcy


                                                 12
                 Case 20-11947-MFW                Doc 4       Filed 08/16/20         Page 13 of 40




court to authorize payment of certain prepetition claims prior to the completion of the

reorganization process where the payment of such claims is necessary to the reorganization. See

In re Just for Feet, Inc., 242 B.R. 821, 826 (D. Del. 1999) (stating that where the debtor “cannot

survive” absent payment of certain prepetition claims, the doctrine of necessity should be invoked

to permit payment);4 see also In re NVR L.P., 147 B.R. 126, 127 (Bankr. E. D. Va. 1992) (“[T]he

court can permit pre-plan payment of a prepetition obligation when essential to the continued

operation of the debtor.”); In re Eagle-Picher Indus., Inc., 124 B.R. 1021, 1023 (Bankr. S.D. Ohio

1991) (“[T]o justify payment of a prepetition unsecured creditor, a debtor must show the payment

is necessary to avert a serious threat to the Chapter 11 process.”).

                   31.      For the reasons stated herein, and in light of the risks applicable to the

Debtors’ operations and the critical need for the Debtors to protect their assets and recoverable

value from such risks through, among other things, maintenance of legally mandated insurance

coverage, good relationships with the Insurance Carriers and the Broker, as well as maintenance

of the Bonding Program, payment of the Insurance Obligations and the Bonding Obligations is

proper and in accordance with section 105 of the Bankruptcy Code. Payment of the Insurance

Obligations and the Bonding Obligations is necessary to the Debtors’ achievement of their chapter

11 objectives.




4
    The Court’s power to utilize the doctrine of necessity in chapter 11 cases derives from the Court’s inherent equity
    powers and its statutory authority to “issue any order, process, or judgment that is necessary or appropriate to carry
    out the provisions of this title.” 11 U.S.C. § 105(a). The United States Supreme Court first articulated the doctrine
    of necessity over a century ago, in Miltenberger v. Loqansport, C. & Sw. Ry. Co., 106 U.S. 286 (1882), in affirming
    the authorization by the lower court of the use of receivership funds to pay pre-receivership debts owed to
    employees, vendors, and suppliers, among others, when such payments were necessary to preserve the receivership
    property and the integrity of the business in receivership. See id. at 309-14. The modern application of the doctrine
    of necessity is largely unchanged from the Court’s reasoning in Miltenberger. See In re Lehigh & New Eng. Ry.,
    657 F.2d 570, 581-82 (3d Cir. 1981) (“[I]n order to justify payment under the ‘necessity of payment’ rule, a real
    and immediate threat must exist that failure to pay will place the [debtor’s] continued operation . . . in serious
    jeopardy.”).


                                                           13
              Case 20-11947-MFW           Doc 4     Filed 08/16/20      Page 14 of 40




C.     Section 363 of Bankruptcy Code Supports Payment of the Insurance Obligations
       and the Bonding Obligations

               32.     To the extent that payment of any of the Insurance Obligations and the

Bonding Obligations sought to be paid under this Motion would be deemed to constitute a use of

property outside the ordinary course of business, a basis for authorizing payment of the amounts

associated with such obligations is found under section 363(b) of the Bankruptcy Code. Section

363(b)(1) provides, in relevant part, that “[t]he trustee, after notice and a hearing, may use, sell or

lease, other than in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1).

Under this section, a court may authorize a debtor to pay certain prepetition claims so long as a

sound business purpose exists for the transaction. See, e.g., In re Ionosphere Clubs, Inc., 98 B.R.

174, 175 (Bankr. S.D.N.Y. 1989). “In evaluating whether a sound business purpose justifies the

use, sale or lease of property under Section 363(b) [of the bankruptcy code], courts consider a

variety of factors, which essentially represent a ‘business judgment test.’” In re Montgomery Ward

Holding Corp., 242 B.R. 147, 153 (D. Del. 1999). Once the debtor articulates a reasonable basis

for its business decisions, “courts will generally not entertain objections to the debtor’s conduct.”

Comm. of Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-Manville Corp.), 60

B.R. 612, 616 (Bankr. S.D.N.Y. 1986). There is a presumption that “in making a business decision

the directors of a corporation acted on an informed basis, in good faith and in the honest belief that

the action taken was in the best interests of the company.” In re Integrated Res., Inc., 147 B.R.

650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)).

               33.     The Debtors have routinely paid premiums, taxes, charges, fees, and other

obligations in connection with their Insurance Policies and the Bonding Program, and, thus, view

the payments of such obligations as ordinary course payments. To the extent the Court (or any

party in interest) believes that this Court’s express authorization under section 363(b) of the


                                                  14
              Case 20-11947-MFW           Doc 4    Filed 08/16/20      Page 15 of 40




Bankruptcy Code is necessary to honor the Insurance Obligations or Bonding Obligations,

however, the Debtors assert that sound business judgment supports the relief requested herein

because the failure to pay such obligations could result in the cancellation of the Insurance Policies

or its surety bonds, the Debtors’ inability to obtain renewal of the Insurance Policies or its surety

bonds on terms that are as competitive, and the violation of the Operating Guidelines, the various

applicable federal and state laws and regulations, various contractual commitments, and the

fiduciary duties of the debtors in possession. Each of these outcomes would be detrimental to the

Debtors, their creditors, and their estates. Accordingly, the Debtors submit that they have satisfied

the requisite standard applied to requests under section 363(b) of the Bankruptcy Code and, to the

extent necessary, this Court should authorize the payment of all Insurance Obligations and the

Bonding Obligations on such basis.

D.     Section 363 of the Bankruptcy Code Supports the Debtors’ Request to Maintain
       Postpetition Insurance Coverage and the Bonding Program, and Enter into New
       Coverage as Needed

               34.     The Debtors submit that section 363(c) of the Bankruptcy Code provides

statutory authority for the Debtors’ request for authorization to satisfy all of the Debtors’

postpetition commitments with respect to the Insurance Carriers and Sureties, renew the Insurance

Policies and surety bonds, or enter into new insurance policies and surety bonds in the Debtors’

reasonable and sole discretion. In pertinent part, section 363(c)(1) of the Bankruptcy Code

provides that “unless the court orders otherwise, the trustee may enter into transactions, including

the sale or lease of property of the estate, in the ordinary course of business, without notice or a

hearing, and may use property of the estate in the ordinary course of business without notice or a

hearing.” 11 U.S.C. § 363(c)(1). The maintenance of the Insurance Policies and the Bonding

Program, and honoring of postpetition obligations arising thereunder, including undertaking

renewals of the Insurance Policies and surety bonds as they expire or entering into new insurance

                                                  15
              Case 20-11947-MFW          Doc 4     Filed 08/16/20      Page 16 of 40




arrangements or surety contracts, are each the type of ordinary course transactions contemplated

by the foregoing provision. To the extent, however, that this Court believes that any such actions

are not properly characterized as transactions in the ordinary course of the Debtors’ business, the

Debtors respectfully request that this Court authorize the Debtors to take such actions pursuant to

section 363(b) of the Bankruptcy Code as a reasonable exercise of their business judgment.

E.     Precedent Cases Support the Granting of the Requested Relief

               35.     Relief similar to the relief requested herein has been granted in this district

in numerous chapter 11 cases. See, e.g., In re Vivus, Inc., Case No. 20-11779 (LSS) (Bankr. D.

Del. July 10, 2020); In re Pyxus International, Inc., Case No. 20-11570 (LSS) (Bankr. D. Del.

June 16, 2020); In re Longview Power, LLC, Case No. 20-10951 (BLS) (Bankr. D. Del. May 18,

2020) (authorizing debtors to continue and maintain insurance policies); In re RentPath Holdings,

Inc., Case No. 20-10312 (BLS) (Bankr. D. Del. March 10, 2020) (authorizing debtors to continue

insurance and surety bond programs); In re Bumble Bee Parent, Inc., Case No. 19-12502 (LSS)

(Bankr. D. Del. Dec. 18, 2019) (authorizing debtors to maintain insurance policies); In re Furie

Operating Alaska, LLC, Case No. 19-11781 (LSS) (Bankr. D. Del. Sept. 13, 2019) (authorizing

debtors to maintain insurance policies); In re Blackhawk Mining LLC, Case No. 19-11595 (LSS)

(Bankr. D. Del. Aug. 19, 2019) (authorizing debtors to continue insurance and surety bond

programs).

     APPLICABLE FINANCIAL INSTITUTIONS SHOULD BE AUTHORIZED TO
         HONOR AND PROCESS RELATED CHECKS AND TRANSFERS

               36.     The Debtors also request that all applicable financial institutions be

authorized to (a) receive, process, honor, and pay all checks presented for payment of, and to honor

all fund transfer requests made by the Debtors related to, the claims that the Debtors request

authority to pay in this Motion, regardless of whether the checks were presented or fund transfer


                                                 16
              Case 20-11947-MFW          Doc 4     Filed 08/16/20     Page 17 of 40




requests were submitted before, on, or after the Petition Date, and (b) rely on the Debtors’

designation of any particular check as approved by the Proposed Orders.

                 BANKRUPTCY RULE 6003 HAS BEEN SATISFIED AND
                   BANKRUPTCY RULE 6004 SHOULD BE WAIVED

               37.     Pursuant to Bankruptcy Rule 6003, the Court may grant relief regarding a

motion to pay all or part of a prepetition claim within twenty-one days after the Petition Date if

the relief is necessary to avoid immediate and irreparable harm. See Fed. R. Bankr. P. 6003(b).

Based on the foregoing, the Debtors submit that they have satisfied the requirements of Bankruptcy

Rule 6003(b) because the interim relief set forth in Exhibit A is necessary to avoid immediate and

irreparable harm.

               38.     To the extent that any aspect of the relief sought herein constitutes a use of

property under section 363(b) of the Bankruptcy Code, the Debtors request a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the fourteen day stay under Bankruptcy Rule

6004(h). As described above, the relief that the Debtors request in this Motion is immediately

necessary in order for the Debtors to be able to continue to operate their businesses and preserve

the value of their estates. The Debtors respectfully request that the Court waive the notice

requirements imposed by Bankruptcy Rule 6004(a) and the fourteen day stay imposed by

Bankruptcy Rule 6004(h), as the exigent nature of the relief sought herein justifies immediate

relief.

                                 RESERVATION OF RIGHTS

               39.     Nothing contained herein is intended or should be construed as, or deemed

to constitute (a) an admission as to the amount, basis for, or validity of any agreement or claim

against the Debtors under the Bankruptcy Code or applicable nonbankruptcy law; (b) a waiver or

impairment of the Debtors’ or any other party in interest’s right to dispute any claim; (c) a promise


                                                 17
              Case 20-11947-MFW           Doc 4    Filed 08/16/20      Page 18 of 40




or requirement to pay any particular claim; (d) an implication or admission that any particular

claim is of the type specified or defined in this Motion; (e) a request or authorization to assume,

adopt, or reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code;

(f) an admission as to the validity, priority, enforceability, or perfection of any lien on, security

interest in, or other encumbrance on property of the Debtors’ estates; or (g) a waiver of any claims

or causes of action which may exist against any entity under the Bankruptcy Code or applicable

law. If the Court grants the relief sought herein, any payment made pursuant to the Court’s order

is not intended and should not be construed as an admission as to the validity of any particular

claim or a waiver of the Debtors’ rights to subsequently dispute such claim.

                                             NOTICE

               40.     Notice of this Motion will be given to: (a) the Office of the United States

Trustee for the District of Delaware; (b) the administrative agent for the Debtors’ prepetition

revolving credit facility; (c) counsel to the administrative agent for the Debtors’ prepetition

revolving credit facility; (d) the indenture trustee under the Debtors’ 8.750% senior notes due

2023; (e) Stroock & Stroock & Lavan LLP and Young, Conaway, Stargatt & Taylor, LLP, as

counsel to the ad hoc group of holders of the 8.750% senior notes due 2023; (f) the Internal

Revenue Service; (g) the Environmental Protection Agency and similar state environmental

agencies for states in which the Debtors conduct business; (h) the United States Attorney for the

District of Delaware; (i) the Attorneys General for the states of Oklahoma and Texas; (j) counsel

to Naylor Farms, Inc. and Harrel’s LLC, as lead plaintiffs in the action captioned Naylor Farms,

Inc., individually and as class representative on behalf of all similarly situated persons v.

Chaparral Energy, L.L.C., Case No. 11-00634 (W.D. Ok. 2011); (k) the parties included on the

Debtors’ consolidated list of twenty (20) largest unsecured creditors; (l) applicable financial

institutions; (m) Insurance Carriers; (n) the Broker; (o) the Surety Issuer; and (p) any party that is

                                                  18
             Case 20-11947-MFW           Doc 4    Filed 08/16/20     Page 19 of 40




entitled to notice pursuant to Local Rule 9013-1(m) (collectively, the “Notice Parties”). The

Debtors submit that, under the circumstances, no other or further notice is required.




                                                 19
             Case 20-11947-MFW          Doc 4    Filed 08/16/20     Page 20 of 40




       WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order and

the Final Order, substantially in the forms attached hereto as Exhibit A and Exhibit B,

respectively, granting the relief requested in the Motion and such other and further relief as may

be just and proper.


Dated: August 16, 2020
       Wilmington, Delaware


                                          By:    /s/ Brendan J. Schlauch
                                                 John H. Knight (No. 3848)
                                                 Amanda R. Steele (No. 5530)
                                                 Brendan J. Schlauch (No. 6115)
                                                 RICHARDS, LAYTON & FINGER, P.A.
                                                 One Rodney Square
                                                 920 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: 302-651-7700
                                                 Fax: 302-651-7701
                                                 Email: collins@rlf.com
                                                          steele@rlf.com
                                                          schlauch@rlf.com

                                                 - and -

                                                 Damian S. Schaible (pro hac vice pending)
                                                 Angela M. Libby (pro hac vice pending)
                                                 Jacob Weiner (pro hac vice pending)
                                                 Paavani Garg (pro hac vice pending)
                                                 DAVIS POLK & WARDWELL LLP
                                                 450 Lexington Avenue
                                                 New York, New York 10017
                                                 Telephone: 212-450-4000
                                                 Fax: 212-701-5800
                                                 Email: damian.schaible@davispolk.com
                                                         angela.libby@davispolk.com
                                                         jacob.weiner@davispolk.com
                                                         paavani.garg@davispolk.com

                                             Proposed Counsel for Debtors and
                                             Debtors in Possession



                                                20
Case 20-11947-MFW   Doc 4   Filed 08/16/20   Page 21 of 40




                     EXHIBIT A

               Proposed Interim Order
                  Case 20-11947-MFW               Doc 4       Filed 08/16/20         Page 22 of 40




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                            )
    In re:                                                  ) Chapter 11
                                                            )
    CHAPARRAL ENERGY, INC., et al.,1                        ) Case No. 20-_____ (___)
                                                            )
                              Debtors.                      ) (Jointly Administered)
                                                            )

INTERIM ORDER (I) AUTHORIZING DEBTORS TO (A) PAY THEIR PREPETITION
     INSURANCE OBLIGATIONS, (B) PAY THEIR PREPETITION BONDING
    OBLIGATIONS, AND (C) MAINTAIN THEIR POSTPETITION INSURANCE
  COVERAGE, (D) MAINTAIN THEIR BONDING PROGRAM, (II) AUTHORIZING
 FINANCIAL INSTITUTIONS TO HONOR AND PROCESS RELATED CHECKS AND
            TRANSFERS, AND (III) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) of Chaparral Energy, Inc. and its subsidiaries that are

debtors and debtors in possession (collectively, the “Debtors”) in the Chapter 11 Cases for entry

of an Interim Order and Final Order, pursuant to sections 105 and 363 of the Bankruptcy Code and

Bankruptcy Rule 6003, (I) authorizing the Debtors to (a) continue to administer the Insurance

Policies and pay all Prepetition Insurance Obligations and pay all Prepetition Bonding Obligations,

to the extent the Debtors determine in their absolute discretion that such payments are necessary

or appropriate; (b) in the ordinary course of business, pay all Postpetition Insurance Obligations

and Postpetition Bonding Obligations, as such payments become due; and (c) revise, extend,

supplement, or change the Debtors’ insurance coverage or the Bonding Program as needed in the

ordinary course of business; (II) authorizing financial institutions to honor and process related


1
     The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors have
     the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C. (1817);
     CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656); Chaparral Energy,
     Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968); Chaparral Real Estate,
     L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750); Chestnut Energy, L.L.C.
     (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and Trabajo Energy, L.L.C.
     (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK 73114.
              Case 20-11947-MFW           Doc 4       Filed 08/16/20    Page 23 of 40




checks and transfers; and (III) granting related relief; and the Court having jurisdiction to consider

the matters raised in the Motion pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and the Court having authority to hear the matters raised in the Motion pursuant to 28 U.S.C.

§ 157; and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

consideration of the Motion and the requested relief being a core proceeding that the Court can

determine pursuant to 28 U.S.C. § 157(b)(2); and due and proper notice of the Motion and

opportunity for a hearing on the Motion having been given to the Notice Parties, under the

circumstances, and it appearing that no other or further notice need be provided; and the Court

having reviewed and considered the Motion and the First Day Declaration; and the Court having

held a hearing on the Motion (the “Hearing”); and the Court having found that the legal and factual

bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;

and the Court having determined that the relief requested in the Motion being in the best interests

of the Debtors, their creditors, their estates, and all other parties in interest; and the Court having

determined that the relief requested in the Motion is necessary to avoid immediate and irreparable

harm to the Debtors and their estates as contemplated by Bankruptcy Rule 6003; and upon all of

the proceedings had before the Court; and after due deliberation and sufficient cause appearing

therefor, it is hereby

                ORDERED, ADJUDGED AND DECREED THAT:

        1.      The Motion is GRANTED on an interim basis as set forth herein.

        2.      The final hearing to consider the relief requested in the Motion shall be held on

___________, 2020 at __:____ _.m., prevailing Eastern Time. Any objections or responses to

entry of a final order on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time,



                                                  2
              Case 20-11947-MFW            Doc 4       Filed 08/16/20   Page 24 of 40




on ________________, 2020. In the event no objections to entry of the Final Order on the Motion

are timely received, this Court may enter such Final Order without need for the final hearing.

       3.      The Debtors are authorized, but not directed, in their sole discretion to continue

their Insurance Policies and Bonding Program, and to pay any Insurance Obligations and Bonding

Obligations, whether arising prepetition or postpetition; provided that the Debtors shall not exceed

$11,250 in payments for Insurance Obligations and Bonding Obligations arising prepetition prior

to entry of the Final Order.

       4.      The Debtors are authorized, but not directed, in their sole discretion, to revise,

extend, supplement, or change their Insurance Policies and their Bonding Program as needed and

to renew or enter into new insurance policies and surety bonds, or other agreements in connection

with their Insurance Policies and Bonding Programs, including, without limitation, upon

termination of an Insurance Policy or a Bonding Program.

       5.      The Debtors are authorized to pay the fees, costs, and commissions of Lockton in

connection with the Insurance Policies and the Bonding Program in the ordinary course of

business.

       6.      All applicable banks and other financial institutions are hereby authorized to

receive, process, honor, and pay any and all checks, drafts, wires, check transfer requests, or

automated clearing house transfers evidencing amounts paid by the Debtors under this Order

whether presented prior to, on, or after the Petition Date. Such banks and financial institutions are

authorized to rely on the representations of the Debtors as to which checks are issued or authorized

to be paid pursuant to this interim Order without any duty of further inquiry and without liability

for following the Debtors’ instructions.




                                                   3
              Case 20-11947-MFW           Doc 4       Filed 08/16/20    Page 25 of 40




       7.      The Debtors are hereby authorized, but not directed, to issue postpetition checks or

to effect postpetition fund transfer requests in replacement of any checks or fund transfer requests

with respect to Prepetition Insurance Obligations and Prepetition Bonding Obligations dishonored

or rejected, and to reimburse any expenses that holders of claims in connection with the Prepetition

Insurance Obligations and Prepetition Bonding Obligations may incur as a result of any bank’s

failure to honor a prepetition check.

       8.      Nothing in this Interim Order or any action taken by the Debtors in furtherance of

the implementation hereof shall be deemed to constitute an assumption or rejection of any

executory contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, and all of

the Debtors’ rights with respect to such matters are expressly reserved.

       9.      Notwithstanding the relief granted herein and any actions taken hereunder, nothing

contained herein shall (a) create, nor is it intended to create, any rights in favor of, or enhance the

status of any claim held by, any person or entity or (b) be deemed to convert the priority of any

claim from a prepetition claim into an administrative expense claim.

       10.     Nothing in this Interim Order nor the Debtors’ payment of claims pursuant to this

Interim Order shall be construed as or deemed to constitute (a) an agreement or admission by the

Debtors as to the validity of any claim against the Debtors on any ground; (b) a grant of third party

beneficiary status or bestowal of any additional rights on any third party; (c) a waiver or

impairment of any rights, claims, or defenses of the Debtors’ rights to dispute any claim on any

grounds; (d) a promise by the Debtors to pay any claim; or (e) an implication or admission by the

Debtors that such claim is payable pursuant to this Order.

       11.     The requirements of Bankruptcy Rules 6003 and 6004(a) are satisfied by the

contents of the Motion.



                                                  4
               Case 20-11947-MFW           Doc 4       Filed 08/16/20   Page 26 of 40




         12.      Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(h)) or

Local Rule that might otherwise delay the effectiveness of this Interim Order is hereby waived,

and the terms and conditions of this Interim Order shall be effective and enforceable immediately

upon its entry.

         13.      The Debtors are authorized to take all such actions as are necessary or appropriate

to implement the terms of this Interim Order.

         14.      The Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, and enforcement of this Interim

Order.




                                                   5
Case 20-11947-MFW   Doc 4   Filed 08/16/20   Page 27 of 40




                     EXHIBIT B

                Proposed Final Order
                  Case 20-11947-MFW               Doc 4       Filed 08/16/20         Page 28 of 40




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                            )
    In re:                                                  ) Chapter 11
                                                            )
    CHAPARRAL ENERGY, INC., et al.,1                        ) Case No. 20-_____ (___)
                                                            )
                              Debtors.                      ) (Jointly Administered)
                                                            )

     FINAL ORDER (I) AUTHORIZING DEBTORS TO (A) PAY THEIR PREPETITION
         INSURANCE OBLIGATIONS, (B) PAY THEIR PREPETITION BONDING
        OBLIGATIONS, AND (C) MAINTAIN THEIR POSTPETITION INSURANCE
     COVERAGE, (D) MAINTAIN THEIR BONDING PROGRAM, (II) AUTHORIZING
    FINANCIAL INSTITUTIONS TO HONOR AND PROCESS RELATED CHECKS AND
               TRANSFERS, AND (III) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) of Chaparral Energy, Inc. and its subsidiaries that are

debtors and debtors in possession (collectively, the “Debtors”) in the Chapter 11 Cases for entry

of an Interim Order and Final Order, pursuant to sections 105(a) and 363(b) of the Bankruptcy

Code and Bankruptcy Rules 6003 and 6004 and Local Rule 9013-1(m) (I) authorizing the Debtors

to (a) continue to administer the Insurance Policies and pay all Prepetition Insurance Obligations

and pay all Prepetition Bonding Obligations, to the extent the Debtors determine in their absolute

discretion that such payments are necessary or appropriate; (b) in the ordinary course of business,

pay all Postpetition Insurance Obligations and Postpetition Bonding Obligations, as such payments

become due; and (c) revise, extend, supplement, or change the Debtors’ insurance coverage or the

Bonding Program as needed in the ordinary course of business; (II) authorizing financial


1
     The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors have
     the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C. (1817);
     CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656); Chaparral Energy,
     Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968); Chaparral Real Estate,
     L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750); Chestnut Energy, L.L.C.
     (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and Trabajo Energy, L.L.C.
     (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK 73114.
              Case 20-11947-MFW            Doc 4       Filed 08/16/20    Page 29 of 40




institutions to honor and process related checks and transfers; and (III) granting related relief; and

the Court having jurisdiction to consider the matters raised in the Motion pursuant to 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012; and the Court having authority to hear the

matters raised in the Motion pursuant to 28 U.S.C. § 157; and venue being proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and consideration of the Motion and the requested relief

being a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due

and proper notice of the Motion and opportunity for a hearing on the Motion having been given to

the Notice Parties, and it appearing that no other or further notice need be provided; and the Court

having reviewed and considered the Motion and the First Day Declaration; and the Court having

granted interim relief on the Motion on [•], 2020 (D.I. [•]); and the Court having held, if necessary,

a final hearing on the Motion (the “Hearing”); and the Court having found that the legal and

factual bases set forth in the Motion and at the Hearing, if any, establish just cause for the relief

granted herein; and the Court having determined that the relief requested in the Motion being in

the best interests of the Debtors, their creditors, their estates, and all other parties in interest; and

upon all of the proceedings had before the Court; and after due deliberation and sufficient cause

appearing therefor, it is hereby

        ORDERED, ADJUDGED AND DECREED THAT:

        1.      The Motion is GRANTED, as set forth herein.

        2.      The Debtors are authorized, but not directed, in their sole discretion to continue

their Insurance Policies and Bonding Program, and to pay any Insurance Obligations and Bonding

Obligations, whether arising prepetition or postpetition.




                                                   2
              Case 20-11947-MFW          Doc 4       Filed 08/16/20   Page 30 of 40




       3.      The Debtors are authorized, but not directed, in their sole discretion, to revise,

extend, supplement, or change their Insurance Policies and their Bonding Program as needed and

to renew or enter into new insurance policies and surety bonds, or other agreements in connection

with their Insurance Policies and Bonding Programs, including, without limitation, upon

termination of an Insurance Policy or a Bonding Program.

       4.      The Debtors are authorized to pay the fees, costs, and commissions of Lockton in

connection with the Insurance Policies and the Bonding Program in the ordinary course of

business.

       5.      All applicable banks and other financial institutions are hereby authorized to

receive, process, honor, and pay any and all checks, drafts, wires, check transfer requests, or

automated clearing house transfers evidencing amounts paid by the Debtors under this Order

whether presented prior to, on, or after the Petition Date. Such banks and financial institutions are

authorized to rely on the representations of the Debtors as to which checks are issued or authorized

to be paid pursuant to this Order without any duty of further inquiry and without liability for

following the Debtors’ instructions.

       6.      The Debtors are hereby authorized, but not directed, to issue postpetition checks or

to effect postpetition fund transfer requests in replacement of any checks or fund transfer requests

with respect to Prepetition Insurance Obligations and Prepetition Bonding Obligations dishonored

or rejected, and to reimburse any expenses that holders of claims in connection with the Prepetition

Insurance Obligations and Prepetition Bonding Obligations may incur as a result of any bank’s

failure to honor a prepetition check.

       7.      Nothing in this Order or any action taken by the Debtors in furtherance of the

implementation hereof shall be deemed to constitute an assumption or rejection of any executory




                                                 3
              Case 20-11947-MFW           Doc 4       Filed 08/16/20    Page 31 of 40




contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, and all of the Debtors’

rights with respect to such matters are expressly reserved.

        8.     Notwithstanding the relief granted herein and any actions taken hereunder, nothing

contained herein shall (a) create, nor is it intended to create, any rights in favor of, or enhance the

status of any claim held by, any person or entity or (b) be deemed to convert the priority of any

claim from a prepetition claim into an administrative expense claim.

        9.     Nothing in this Final Order nor the Debtors’ payment of claims pursuant to this

Final Order shall be construed as or deemed to constitute (a) an agreement or admission by the

Debtors as to the validity of any claim against the Debtors on any ground; (b) a grant of third party

beneficiary status or bestowal of any additional rights on any third party; (c) a waiver or

impairment of any rights, claims, or defenses of the Debtors’ rights to dispute any claim on any

grounds; (d) a promise by the Debtors to pay any claim; or (e) an implication or admission by the

Debtors that such claim is payable pursuant to this Final Order.

        10.    The requirements of Bankruptcy Rule 6004(a) are satisfied by the contents of the

Motion.

        11.    Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(h)) or

Local Rule that might otherwise delay the effectiveness of this Final Order is hereby waived, and

the terms and conditions of this Final Order shall be effective and enforceable immediately upon

its entry.

        12.    The Debtors are authorized to take all such actions as are necessary or appropriate

to implement the terms of this Final Order.




                                                  4
              Case 20-11947-MFW           Doc 4       Filed 08/16/20   Page 32 of 40




       13.     Notice of the Motion has been provided in accordance with the Bankruptcy Code,

the Bankruptcy Rules, and the Local Rules, and no other or further notice of the Motion or the

entry of this Final Order shall be required.

       14.     The Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, and enforcement of this Final Order.




                                                  5
               Case 20-11947-MFW      Doc 4      Filed 08/16/20    Page 33 of 40




                                        EXHIBIT C

                                      Policy Schedule

   POLICY          EFFECTIVE     POLICY NUMBER              CARRIER             APPROXIMATE
    TYPE            PERIOD                                                       ANNUALIZED
                                                                                   GROSS
                                                                                  PREMIUM
Cyber Insurance     10/1/2019-    ESI011634938            CFC Underwriting         $24,800
                    10/1/2020                                  Limited
   Fiduciary        10/1/2019-      8201-6130             Federal Insurance        $8,440
   Liability        10/1/2020                             Company (Chubb)
    Crime           10/1/2019-      8201-6130             Federal Insurance        $12,705
                    10/1/2020                             Company (Chubb)
 ERISA Bond         10/1/2019-     W150369982            Old Republic Surety        $150
                    10/1/2020                                 Company
 Auto Liability     10/1/2019-    (19)7360-56-28        Federal Insurance Co.     $160,425
                    10/1/2020                                  (Chubb)
Workers’ Comp       10/1/2019-    03264908 19 1          Compsource Mutual         $69,543
                    10/1/2020                            Insurance Company
 TX Workers’        10/1/2019-    (20) 7177-08-79       Federal Insurance Co.       $449
    Comp            10/1/2020                                  (Chubb)
   Umbrella         10/1/2019-      7981-73-16          Federal Insurance Co.     $273,357
   Liability        10/1/2020                                  (Chubb)
Excess Liability    10/1/2019-      002525404                 Ironshore           $144,500
                    10/1/2020
Excess Liability    10/1/2019-   MKLV3EFX100415          Markel American           $77,383
                    10/1/2020                           Insurance Company
Environmental       10/1/2019-      002527104                Ironshore            $166,005
Excess Liability    10/1/2020
   Foreign          10/1/2019-    7497-19-21 TUL       GREAT NORTHERN              $2,500
   Liability        10/1/2020                            INSURANCE
                                                       COMPANY (Chubb)
   General          10/1/2019-    3577-51-53 DAL       GREAT NORTHERN             $200,502
   Liability        10/1/2020                            INSURANCE
                                                       COMPANY (Chubb)
  Pollution         10/1/2019-      001481706              Ironshore               $96,837
   Liability        10/1/2020
Control of Well     10/1/2019-   B0572MA191169         Lloyd’s of London          $250,000
                    10/1/2020                                 71%
                                                      Houston Casualty 11%
                                                         StarStone 7%
                                                            Arch 4%
                                                       Aggregated Offline
                                                           Market 7%
             Case 20-11947-MFW     Doc 4     Filed 08/16/20    Page 34 of 40




 POLICY         EFFECTIVE     POLICY NUMBER             CARRIER             APPROXIMATE
  TYPE           PERIOD                                                      ANNUALIZED
                                                                               GROSS
                                                                              PREMIUM
 Oil Lease       10/1/2019-    B0572MA191169         Lloyd's of London         $67,734
 Property        10/1/2020                                 71%
                                                  Houston Casualty 11%
                                                       StarStone 7%
                                                          Arch 4%
                                                    Aggregated Offline
                                                         Market 7%
All Property     10/1/2019-    B0572MA191169         Lloyd's of London         $47,250
                 10/1/2020                                 71%
                                                  Houston Casualty 11%
                                                       StarStone 7%
                                                          Arch 4%
                                                    Aggregated Offline
                                                         Market 7%
Directors and    7/24/2019-                        National Union Fire
  Officers       7/24/2021      01-602-33-94      Insurance Company of        $152,000
  Liability                                        Pittsburgh, Pa. (AIG)
Directors and    7/24/2019-
                                                  XL Specialty Insurance
  Officers       7/24/2021      ELU162883-19                                  $106,400
                                                       Company
  Liability
Directors and    7/24/2019-                             U.S. Specialty
  Officers       7/24/2021    34-MGU-19-A47338      Insurance Company          $87,797
  Liability                                            (Tokio Marine)
Directors and    7/24/2019-                           Westchester Fire
  Officers       7/24/2021     G31334366 002        Insurance Company          $75,762
  Liability                                                (Chubb)
Directors and    7/24/2019-                         National Union Fire
  Officers       7/24/2021      01-602-44-23       Insurance Company of        $64,676
  Liability                                         Pittsburgh, Pa. (AIG)
Directors and    7/24/2019-
                                                  XL Specialty Insurance
  Officers       7/24/2021      ELU162887-19                                   $61,442
                                                       Company
  Liability
Directors and    7/24/2019-
                                                    Berkshire Hathaway
  Officers       7/24/2021    47-EPC-303424-06                                $123,120
                                                    Specialty Insurance
  Liability
Directors and    7/24/2019-
                                                  Allied World Specialty
  Officers       7/24/2021       0311-6927                                     $98,222
                                                   Insurance Company
  Liability
Directors and    7/24/2019-
                                                      QBE Insurance
  Officers       7/24/2021       100005431                                     $90,915
                                                       Corporation
  Liability




                                         C-2
             Case 20-11947-MFW       Doc 4      Filed 08/16/20    Page 35 of 40




  POLICY          EFFECTIVE     POLICY NUMBER              CARRIER             APPROXIMATE
   TYPE            PERIOD                                                       ANNUALIZED
                                                                                  GROSS
                                                                                 PREMIUM
 Directors and     7/24/2019-                         Endurance American
   Officers        7/24/2021     DOX30001189400        Insurance Company          $84,550
   Liability                                         (SOMPO International)
 Directors and     7/24/2019-
                                                      Navigators Insurance
   Officers        7/24/2021                                                      $77,786
                                SM19DOLZ00WC41C            Company
   Liability
 Directors and     7/24/2019-
                                                      ARCH INSURANCE
   Officers        7/24/2021      DOX1000100-00                                   $74,285
                                                         COMPANY
   Liability
 Directors and     7/24/2019-
                                                      Argonaut Insurance
   Officers        7/24/2021      MLX 4209791-1                                   $69,085
                                                      Company (Argo Pro)
   Liability
 Directors and     7/24/2019-                            Westchester Fire
   Officers        7/24/2021      G31334445 002        Insurance Company          $38,542
   Liability                                                  (Chubb)
 Directors and     7/24/2019-                          National Union Fire
   Officers        7/24/2021       01-602-84-45       Insurance Company of        $33,162
   Liability                                           Pittsburgh, Pa. (AIG)
 Directors and     7/24/2019-
                                                     Allied World Specialty
   Officers        7/24/2021        0311-6928                                     $52,506
                                                      Insurance Company
   Liability
 Directors and     7/24/2019-
   Officers        1/24/2021       P081011901          Lloyd’s of London         $116,167
   Liability
 Directors and     8/16/2020-
                                                       National Union Fire
   Officers        8/15/2026
                                   01-602-33-94       Insurance Company of       $456,000
Liability (Run-
                                                       Pittsburgh, Pa. (AIG)
      off)
 Directors and     8/16/2020-
   Officers        8/15/2026                         XL Specialty Insurance
                                  ELU162883-19                                   $319,200
Liability (Run-                                           Company
      off)
 Directors and     8/16/2020-
                                                          U.S. Specialty
   Officers        8/15/2026
                                34-MGU-19-A47338       Insurance Company         $263,390
Liability (Run-
                                                         (Tokio Marine)
      off)
 Directors and     8/16/2020-
                                                         Westchester Fire
   Officers        8/15/2026
                                  G31334366 002        Insurance Company         $227,256
Liability (Run-
                                                             (Chubb)
      off)




                                            C-3
             Case 20-11947-MFW        Doc 4     Filed 08/16/20    Page 36 of 40




  POLICY          EFFECTIVE     POLICY NUMBER              CARRIER             APPROXIMATE
   TYPE            PERIOD                                                       ANNUALIZED
                                                                                  GROSS
                                                                                 PREMIUM
 Directors and     8/16/2020-
                                                       National Union Fire
   Officers        8/15/2026
                                   01-602-44-23       Insurance Company of       $194,028
Liability (Run-
                                                       Pittsburgh, Pa. (AIG)
      off)
 Directors and     8/16/2020-
   Officers        8/15/2026                         XL Specialty Insurance
                                  ELU162887-19                                   $184,327
Liability (Run-                                           Company
      off)
 Directors and     8/16/2020-
   Officers        8/15/2026                           Berkshire Hathaway
                                 47-EPC-303424-06                                $430,920
Liability (Run-                                        Specialty Insurance
      off)
 Directors and     8/16/2020-
   Officers        8/15/2026                         Allied World Specialty
                                    0311-6927                                    $387,828
Liability (Run-                                       Insurance Company
      off)
 Directors and     8/16/2020-
   Officers        8/15/2026                             QBE Insurance
                                    100005431                                    $332,500
Liability (Run-                                           Corporation
      off)
 Directors and     8/16/2020-
                                                      Endurance American
   Officers        8/15/2026
                                 DOX30001189400        Insurance Company         $308,750
Liability (Run-
                                                     (SOMPO International)
      off)
 Directors and     8/16/2020-
   Officers        8/15/2026                          Navigators Insurance
                                SM19DOLZ00WC41C                                  $284,050
Liability (Run-                                            Company
      off)
 Directors and     8/16/2020-
   Officers        8/15/2026                          ARCH INSURANCE
                                 DOX1000100-00                                   $271,268
Liability (Run-                                          COMPANY
      off)
 Directors and     8/16/2020-
   Officers        8/15/2026                          Argonaut Insurance
                                  MLX 4209791-1                                  $252,278
Liability (Run-                                       Company (Argo Pro)
      off)
 Directors and     8/16/2020-
                                                         Westchester Fire
   Officers        8/15/2026
                                  G31334445 002        Insurance Company         $140,679
Liability (Run-
                                                             (Chubb)
      off)




                                            C-4
             Case 20-11947-MFW      Doc 4      Filed 08/16/20    Page 37 of 40




  POLICY          EFFECTIVE     POLICY NUMBER             CARRIER             APPROXIMATE
   TYPE            PERIOD                                                      ANNUALIZED
                                                                                 GROSS
                                                                                PREMIUM
 Directors and     8/16/2020-
                                                      National Union Fire
   Officers        8/15/2026
                                  01-602-84-45       Insurance Company of       $121,042
Liability (Run-
                                                      Pittsburgh, Pa. (AIG)
      off)
 Directors and     8/16/2020-
   Officers        8/15/2026                        Allied World Specialty
                                   0311-6928                                    $191,650
Liability (Run-                                      Insurance Company
      off)
 Directors and     8/16/2020-
   Officers        8/15/2026
                                  P081011901          Lloyd’s of London         $511,404
Liability (Run-
      off)
 Employment        7/22/2020-                        Endurance American
     Edge          7/24/2021    EPPP30001867300       Insurance Company          $23,000
                                                    (SOMPO International)




                                           C-5
             Case 20-11947-MFW             Doc 4     Filed 08/16/20   Page 38 of 40




                                            EXHIBIT D

                                       Bonding Obligations

        Obligee                Principal        Premium        Bond         Nature of        Surety
                                                              Amount         Bond             Bond
                                                                                            Number
   State of Oklahoma,      Chaparral Energy,       $250.00   $10,000.00        Excess       B001271
  Department of Public          L.L.C.                                      Weight and
          Safety                                                               Other
                                                                           Highway and
                                                                           Street Permits
  Comptroller of Public    Chaparral Energy,       $500.00   $20,000.00       Fuel Tax      B001097
        Accounts                L.L.C.
   State of Oklahoma       Chaparral Energy,       $375.00   $15,000.00       Gross         B001401
  Taxpayer Assistance           L.L.C.                                      Production
Division, Oklahoma Tax                                                         Tax
       Commission
 State of Oklahoma, Tax    Chaparral Energy,       $625.00   $475,152.35      Gross         B005304
Payer Assistance Divison        L.L.C.                                      Production
     - Oklahoma Tax                                                            Tax
       Commission
Bureau of Indian Affairs   Noram Petroleum,        $250.00   $10,000.00  Reclamation -      B001060
                                L.L.C.                                     Oil/Gas
      United States,       Chaparral Energy,    $3,750.00    $150,000.00 Reclamation -      B001194
    Department of the           L.L.C.                                     Oil/Gas
      Interior, BLM
 U.S. Department of the       Chaparral            $625.00   $25,000.00  Reclamation -      B001233
      Interior, BLM         Resources, LLC                                 Oil/Gas
  US Department of the        CEI Bristol       $3,750.00    $150,000.00 Reclamation -      B001236
Interior, Bureau of Indian Acquisition, L.P.,                              Oil/Gas
          Affairs          Chaparral Energy,
                           L.L.C., Chaparral
                              Oil, L.L.C.
Oklahoma Department of Chaparral Energy,           $250.00   $10,000.00    Reclamation -    B001267
  Wildlife Conservation         L.L.C.                                       Oil/Gas
 New Mexico State Land Chaparral Energy,           $625.00   $25,000.00    Reclamation -    B001449
           Office               L.L.C.                                       Oil/Gas
  The City of Norman,      Chaparral Energy,       $625.00   $25,000.00    Reclamation -    B001524
        Oklahoma                L.L.C.                                       Oil/Gas
Industrial Commission of Chaparral Energy,      $1,250.00    $50,000.00    Reclamation -    B001986
  North Dakota, Oil and         L.L.C.                                       Oil/Gas
       Gas Division
            Case 20-11947-MFW            Doc 4     Filed 08/16/20     Page 39 of 40




        Obligee              Principal       Premium         Bond         Nature of       Surety
                                                            Amount         Bond            Bond
                                                                                         Number
   LLOG Production        Chaparral Texas,   $2,500.00     $100,000.00 Reclamation -     B002600
      Company                 L.P. (as                                   Oil/Gas
                           predecessor in
                             interest to
                         Chaparral Energy,
                              L.L.C.)
     The Railroad        CEI Pipeline, LLC       $625.00   $25,000.00    Reclamation -   B004464
 Commission of Texas,                                                      Oil/Gas
 Oil and Gas Division
     The Railroad        Chaparral Energy,   $3,750.00     $150,000.00 Reclamation -     B004882
 Commission of Texas,         L.L.C.                                     Oil/Gas
 Oil and Gas Division
 The City of Oklahoma    Chaparral Energy,       $625.00   $25,000.00  Reclamation -     B005173
          City                L.L.C.                                     Oil/Gas
  State of Oklahoma,     Chaparral Energy,       $625.00    $25,000.00 Reclamation -     B005174
   Secretary of State         L.L.C.                                     Oil/Gas
   The City of Perry,    Chaparral Energy,       $625.00    $25,000.00 Reclamation -     B005379
       Oklahoma               L.L.C.                                     Oil/Gas
 City of Mustang, OK     Chaparral Energy,       $625.00    $25,000.00 Reclamation -     B005420
                              L.L.C.                                     Oil/Gas
      The Railroad       Chaparral Energy,   $5,071.00     $202,822.00 Reclamation -     B006239
 Commission of Texas,         L.L.C.                                     Oil/Gas
  Oil and Gas Division
     Oklahoma Tax        Chaparral Energy,       $250.00    $2,500.00    Reclamation -   B009547
 Commission, Taxpayer         L.L.C.                                       Oil/Gas
  Assistance Division
 Oklahoma Corporation Chaparral Energy,          $625.00   $25,000.00    Reclamation -   B010145
Commission, Oil and Gas       L.L.C.                                       Oil/Gas
 Conservation Division
Bureau of Indian Affairs Chaparral Energy,       $250.00    $898.00      Reclamation -   B010381
                              L.L.C.                                       Oil/Gas
  Town of Union City     Chaparral Energy,   $2,500.00     $100,000.00   Reclamation -   B010970
                              L.L.C.                                       Oil/Gas
  Town of Union City     Chaparral Energy,   $2,500.00     $100,000.00   Reclamation -   B011001
                              L.L.C.                                       Oil/Gas
  Town of Union City     Chaparral Energy,   $2,500.00     $100,000.00   Reclamation -   B011020
                              L.L.C.                                       Oil/Gas
  Town of Union City     Chaparral Energy,   $2,500.00     $100,000.00   Reclamation -   B011121
                              L.L.C.                                       Oil/Gas
  City of El Reno, OK    Chaparral Energy,       $625.00   $25,000.00    Reclamation -   B011218
                              L.L.C.                                       Oil/Gas
  City of El Reno, OK    Chaparral Energy,       $625.00   $25,000.00    Reclamation -   B011219
                              L.L.C.                                       Oil/Gas


                                             D-2
         Case 20-11947-MFW          Doc 4   Filed 08/16/20   Page 40 of 40




     Obligee            Principal        Premium       Bond        Nature of      Surety
                                                      Amount        Bond           Bond
                                                                                 Number
Town of Union City   Chaparral Energy,   $2,500.00   $100,000.00 Reclamation -   B012408
                          L.L.C.                                   Oil/Gas




                                         D-3
